In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 13‐2559 
KRAFT FOODS GROUP BRANDS LLC, 
                                                     Plaintiff‐Appellee, 

                                   v. 

CRACKER BARREL OLD COUNTRY STORE, INC., et al., 
                                   Defendants‐Appellants, 
                        and 
JOHN MORRELL & CO., 
                         Intervening Defendant‐Appellant. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
            No. 13 C 780 — Robert W. Gettleman, Judge. 
                      ____________________ 

  ARGUED SEPTEMBER 9, 2013 — DECIDED NOVEMBER 14, 2013 
                ____________________ 

   Before POSNER, ROVNER, and HAMILTON, Circuit Judges. 
    POSNER,  Circuit  Judge.  This  is  a  trademark  infringement 
suit  (see  Lanham  Act,  15  U.S.C.  §§ 1051  et  seq.)  brought  by 
Kraft against Cracker Barrel Old Country Store (we can dis‐
regard  the  other  parties).  The  district  judge  granted  Kraft  a 
preliminary injunction against the sale by Cracker Barrel Old 
2                                                       No. 13‐2559 


Country  Store  of  food  products  to  grocery  stores  under  the 
name  Cracker  Barrel,  which  is  a  registered  trademark  of 
Kraft.  To  prevent  confusion  (an  especially  apt  goal  in  a 
trademark case), we’ll call Cracker Barrel Old Country Store 
“CBOCS,” as do the parties. 
    Kraft  is  a  well‐known  manufacturer  of  food  products 
sold in grocery stores. Its products include a wide variety of 
packaged  cheeses,  a  number  of  them  sold  under  the  trade‐
marked “Cracker Barrel” label. Kraft has been selling cheese 
in grocery stores under that name for more than half a cen‐
tury.  Thousands  of  grocery  stores  carry  Kraft  cheeses  bear‐
ing  that  label.  Kraft  does  not  sell  any  non‐cheese  products 
under the name Cracker Barrel. 
   CBOCS is a well‐known chain of low‐price restaurants (it 
opened  its  first  restaurant  in  1969),  620  in  number  at  last 
count, many of them just off major highways. Upon learning 
recently that CBOCS planned to sell a variety of food prod‐
ucts  (not  including  cheese,  however),  such  as  packaged 
hams,  in  grocery  stores  under  its  logo,  “Cracker  Barrel  Old 
Country Store” (the last three words are in smaller type in the 
logo),  Kraft  filed  this  suit.  It  claims  that  many  consumers 
will be confused by the similarity of the logos and think that 
food products so labeled are Kraft products, with the result 
that if they are dissatisfied with a CBOCS product they will 
blame Kraft. 
    Kraft acknowledges that a trademark does not entitle its 
owner  to  prevent  all  other  uses  of  similar  or  even  identical 
marks.  “It  would  be  hard,  for  example,  for  the  seller  of  a 
steam  shovel to find ground for complaint in  the  use of his 
trade‐mark  on  a  lipstick.”  L.E.  Waterman  Co.  v.  Gordon,  72 
F.2d 272, 273 (2d Cir. 1934) (L. Hand, J.). And likewise iden‐
No. 13‐2559                                                           3 


tical  marks  used  on  similar  products  sold  through  different 
types of sales outlet might cause no confusion—indeed Kraft 
does not question CBOCS’s right to sell the food products at 
issue under the name Cracker Barrel in CBOCS’s restaurants, 
in  CBOCS’s  small  “country  stores”  that  adjoin  the  restau‐
rants, or by mail order or on the Web. It objects only to their 
sale in grocery stores. The district judge found the likelihood 
of confusion, and of resulting harm to Kraft, from CBOCS’s 
selling through such outlets sufficient to warrant the grant of 
a  preliminary  injunction.  These  are  factual  determinations, 
which  bind  us  unless  clearly  erroneous,  Eli  Lilly  &  Co.  v. 
Natural Answers, Inc., 233 F.3d 456, 462 (7th Cir. 2000); Scan‐
dia Down Corp. v. Euroquilt, Inc., 772 F.2d 1423, 1427–28 (7th 
Cir.  1985)—a  reinforcing  consideration  being  the  need  for 
expeditious  determination  of  whether  to  order  preliminary 
relief.  The  district  judge  must  act  with  a  certain  haste,  and 
we must hesitate to nitpick his findings and casually remand 
for  further  proceedings  bound  to  cause  additional  delay. 
Kraft moved for a preliminary injunction on March 8 of this 
year; it was granted on July 1; it is now November. The grant 
of  the  preliminary  injunction  followed  extensive  discovery, 
the  presentation  of  expert  evidence,  and  some  live  testimo‐
ny.  Of  the  allegedly  infringing  CBOCS  products,  only  the 
spiral  hams  had  been  shipped  to  grocery  stores  before  the 
preliminary  injunction  was  issued;  and  by  then  the  stores 
had sold them all. 
   Below, copied from CBOCS’s website, is a picture of the 
logo that appeared on CBOCS food products shipped to gro‐
cery stores. 
    
4                                                        No. 13‐2559 




                                                                            
Up  close  at  least,  it  looks  different  from  the  label  “Cracker 
Barrel” that appears on Kraft’s cheeses. Yet even if a Cracker 
Barrel  cheese  and  a  CBOCS  ham  (or  other  food  products) 
were displayed side by side in a grocery store, which would 
make  a  shopper  likely  to  notice  the  difference  between  the 
labels,  the  words  “Cracker  Barrel”  on  both  labels—and  in 
much larger type than “Old Country Store” on CBOCS’s la‐
bel—might lead the shopper to think them both Kraft prod‐
ucts. 
    Most  consumers  of  Cracker  Barrel  cheese  must  know 
that  it’s  a  Kraft  product,  for  the  name  “Kraft”  typically 
though not invariably appears on the label, as in the follow‐
ing picture: 
No. 13‐2559                                                             5 




                                                                         
Kraft is concerned with the potential for confusion of shop‐
pers at the 16,000 or so grocery stores (or similar retail enti‐
ties)  that  sell  Cracker  Barrel  cheeses,  if  the  stores  also  carry 
CBOCS food products under the CBOCS logo (not only ham 
but  also  delicatessen  meats,  bacon,  sausages,  jerky,  meat 
glazes, baking mixes, coating mixes, oatmeal, grits, and gra‐
vies—all  are  sold  by  CBOCS).  Were  Cracker  Barrel  cheeses 
and Cracker Barrel meats exhibited side by side on the shelf, 
the  difference  in  the  appearance  of  the  logos  of  the  two 
brands might as we said lead some consumers to think they 
were made by different companies—but might lead others to 
think  the  opposite,  since  different  products  of  the  same 
manufacturer  are  often  exhibited  together.  If  on  the  other 
hand the Kraft cheeses and CBOCS food products are at dif‐
ferent  locations  in  the  store,  some  consumers  might  forget 
the  difference  between  the  logos  and  think  all  the  products 
Kraft products. Cf. Ty, Inc. v. Jones Group, Inc., 237 F.3d 891, 
898–99  (7th  Cir.  2001).  Even  savvy  consumers  might  be 
fooled, because they know that producers often vary the ap‐
pearance of their trademarks. 
    It’s not the fact that the parties’ trade names are so simi‐
lar  that  is  decisive,  nor  even  the  fact  that  the  products  are 
similar  (low‐cost  packaged  food  items).  It  is  those  similari‐
6                                                          No. 13‐2559 


ties coupled with the fact that, if CBOCS prevails in this suit, 
similar  products  with  confusingly  similar  trade  names  will 
be  sold  through  the  same  distribution  channel—grocery 
stores,  and  often  the  same  grocery  stores—and  advertised 
together.  (In  the  brief  period  before  the  preliminary  injunc‐
tion was issued, in which CBOCS hams were sold in grocery 
stores, an online ad for Cracker Barrel Sliced Spiral Ham by 
a  coupons  firm  provided  a  link  to  a  coupon  for  Kraft’s 
Cracker Barrel cheeses.) The competing products would also 
be likely to appear in the same store circulars. Such similari‐
ties  and  overlap  would  increase the  likelihood  of  consumer 
confusion detrimental to Kraft. See CAE, Inc. v. Clean Air En‐
gineering,  Inc.,  267  F.3d  660,  682  (7th  Cir.  2001);  Ty,  Inc.  v. 
Jones Group, Inc., supra, 237 F.3d at 900–01. 
   Still  another  reason  to  expect  confusion  is  that  both 
Cracker Barrel cheeses and most meat products that CBOCS 
has  licensed  for  sale  to  grocery  stores  are  inexpensive—
under $5. Generally only very cost‐conscious consumers are 
apt  to  scrutinize  carefully  the  labels  of  the  less  expensive 
items  sold  in  a  grocery  store.  Familiarity  is  likely  to  have 
made  the  name  Cracker  Barrel  salient  to  grocery  shoppers, 
and so any product bearing that name might be attributed to 
Kraft  even  if  close  scrutiny  of  the  label  would  suggest  that 
the product might well have a different origin. 
    If a significant number of consumers confused the names 
and  thought  CBOCS’s  products  were  made  by  Kraft,  Kraft 
could  be  badly  hurt.  A  trademark’s  value  is  the  saving  in 
search  costs  made  possible  by  the  information  that  the 
trademark conveys about the quality of the trademark own‐
er’s  brand.  The  brand’s  reputation  for  quality  depends  on 
the  owner’s  expenditures  on  product  quality  and  quality 
No. 13‐2559                                                            7 


control, service, advertising, and so on. Once the reputation 
is created, the firm will obtain greater profits because repeat 
purchases  and  word‐of‐mouth  endorsements  will  add  to 
sales and because consumers will be willing to pay a higher 
price in exchange for a savings in search costs and an assur‐
ance  of  consistent  quality.  These  benefits  depend  on  the 
firm’s  ability  to  maintain  that  consistent  quality.  When  a 
brand’s  quality  is  inconsistent,  consumers  learn  that  the 
trademark does not enable them to predict their future con‐
sumption  experiences  from  their  past  ones.  The  trademark 
does not then reduce their search costs. They become unwill‐
ing  to  pay  more  for  the  branded  than  for  the  unbranded 
good, and so the firm no longer earns a sufficient return on 
its expenditures on promoting the trademark to justify them. 
    The  particular  danger  for  Kraft  of  CBOCS’s  being  al‐
lowed to sell food products through the same outlets under 
a trade name confusingly similar to Kraft’s “Cracker Barrel” 
trade  name  is  that  if  CBOCS’s  products  are  inferior  in  any 
respect  to  what  the  consumer  expects—if  a  consumer  has  a 
bad  experience  with  a  CBOCS  product  and  blames  Kraft, 
thinking  it  the  producer—Kraft’s  sales  of  Cracker  Barrel 
cheeses  are  likely  to  decline;  for  a  consumer  who  thinks 
Kraft  makes  bad  hams  may  decide  it  probably  makes  bad 
cheeses  as  well.  See,  e.g.,  Ty  Inc.  v.  Perryman,  306  F.3d  509, 
510 (7th Cir. 2002); Omega Importing Corp. v. Petri‐Kine Cam‐
era Co., 451 F.2d 1190, 1195 (2d Cir. 1971) (Friendly, C.J.). 
    Granted,  there  is  a  consumer  interest  that  is  in  tension 
with  the  interest  in  avoiding  confusion.  Consumers  benefit 
from having a variety of products to choose among. CBOCS 
wants  to  offer  grocery  shoppers  products  that  it  sells  in  its 
restaurants.  Think  Starbucks—a  notable  example  of  a  chain 
8                                                       No. 13‐2559 


of restaurants (coffee houses) that sells its major food prod‐
uct (coffee) in grocery stores as well. The preliminary injunc‐
tion prevents CBOCS from doing that pending resolution of 
the case. But CBOCS has and utilizes an alternative channel 
to its consumers, outside the restaurant channel—an alterna‐
tive channel of ever greater significance in the electronic age: 
the Web. CBOCS’s 620 restaurants invite their legions of cus‐
tomers  to  visit  the  CBOCS  website,  which  displays  pictures 
of  the  hams  and  other  food  products  that  it  sells  and  links 
for  buying  the  food  from CBOCS online. Some of the foods 
are also sold in CBOCS’s “country stores” adjoining the res‐
taurants. Yet doubtless CBOCS thinks it can reach additional 
consumers  by  placing  its  food  products  in  grocery  stores—
else it wouldn’t have issued the licenses that invited this suit 
(which it anticipated).  
    So  competition  in  food  products  will  be  harmed  if 
CBOCS  prevails  in  this  suit,  to  the  extent  that  the  sale  of 
CBOCS food products in grocery stores confuses consumers 
and  as  a  result  impairs  sales  of  Kraft  products  for  reasons 
having  nothing  to  do  with  any  product‐quality  problems 
with Kraft. But competition will be helped to the extent that 
grocery stores are able to offer their customers an additional 
product  line.  The  weighing  and  balancing  of  these  compet‐
ing interests with any precision are not feasible undertakings 
in a preliminary‐injunction proceeding, and probably not in 
a full trial either. Imponderables are likely to dominate. 
    About  all  that  is  feasible  at  the  preliminary‐injunction 
stage  is  for  the  judge  to  estimate  the  likelihood  that  the 
plaintiff will prevail in a full trial and which of the parties is 
likely to be harmed more by a ruling, granting or denying a 
preliminary injunction, in favor of the other party, and com‐
No. 13‐2559                                                              9 


bine these findings in the manner suggested in such cases as 
Abbott Laboratories v. Mead Johnson & Co., 971 F.2d 6, 12 (7th 
Cir. 1992): “the more likely it is the plaintiff will succeed on 
the  merits,  the  less  the  balance  of  irreparable  harms  need 
weigh  towards  its  side;  the  less  likely  it  is  the  plaintiff  will 
succeed, the more the balance need weigh towards its side.” 
See  also  Grocery  Outlet  Inc.  v.  Albertson’s  Inc.,  497  F.3d  949, 
951 (9th Cir. 2007) (per curiam). 
    But for the grant of a preliminary injunction to be proper, 
the  harm  to  the  plaintiff  also  must  be  judged  irreparable—
meaning not fully compensable or avoidable by the issuance 
of a final judgment (whether a damages judgment or a per‐
manent injunction, or both) in the plaintiff’s favor. See, e.g., 
Abbott  Laboratories  v.  Mead  Johnson  &  Co.,  supra,  971  F.2d  at 
16–17;  Processed  Plastic  Co.  v.  Warner  Communications,  Inc., 
675 F.2d 852, 858 (7th Cir. 1982). For if the harm can be fully 
repaired  in  the  final  judgment,  there  is  no  reason  to  hurry 
the adjudicative process. 
    Consistent with this analysis, if the plaintiff has a strong 
likelihood of prevailing in the full trial, and the costs to him 
if the preliminary injunction is denied are at least as great as 
the costs to the defendant if it is granted, and the plaintiff’s 
costs could not be fully recouped by him in a final judgment 
in his favor, the injunction should be issued. Roland Machin‐
ery Co. v. Dresser Industries, Inc., 749 F.2d 380, 387–88 (7th Cir. 
1984);  Omega  Satellite  Products  Co.  v.  City  of  Indianapolis,  694 
F.2d  119,  123  (7th  Cir.  1982);  11A  Charles  Alan  Wright,  Ar‐
thur R. Miller & Mary K. Kane, Federal Practice and Procedure 
§ 2948.3,  pp.  202–11  (3d  ed.  2013);  cf.  Weinberger  v.  Romero‐
Barcelo,  456  U.S.  305,  312  (1982).  That  seems  the  situation 
here,  given  the  district  judge’s  findings.  The  likelihood  of 
10                                                         No. 13‐2559 


confusion seems substantial and the risk to Kraft of the loss 
of valuable goodwill and control therefore palpable. And as 
emphasized  in  the  Abbott  Laboratories  and  Processed  Plastics 
opinions cited earlier, irreparable harm is especially likely in 
a trademark case because of the difficulty of quantifying the 
likely  effect  on  a  brand  of  a  nontrivial  period  of  consumer 
confusion (and the interval between the filing of a trademark 
infringement complaint and final judgment is sure not to be 
trivial).  And  on  the  other  side  of  the  ledger,  there  is  no  in‐
formation  on  how  many  new  customers CBOCS  can  expect 
to  obtain  by  selling  through  grocery  stores,  given  that  it  al‐
ready sells its food products at its country stores and on its 
website.  So  there  is  no  basis  for  concluding  that  it  is  losing 
heavily as  a result of  not being able to  sell through grocery 
stores  until  and  unless  it  obtains  a  final  judgment  in  its  fa‐
vor. 
    So  the  grant  of  the  preliminary  injunction  must  be  af‐
firmed.  But  mainly  for  future  reference  we  want  to  say 
something  about  the  consumer  survey  that  Kraft  presented 
in support of its claim of confusion. Consumer surveys con‐
ducted  by  party‐hired  expert  witnesses  are  prone  to  bias. 
There  is  such  a  wide  choice  of  survey  designs,  none  fool‐
proof,  involving  such  issues  as  sample  selection  and  size, 
presentation of the allegedly confusing products to the con‐
sumers involved in the survey, and phrasing of questions in 
a  way  that  is  intended  to  elicit  the  surveyor’s  desired  re‐
sponse—confusion  or  lack  thereof—from  the  survey  re‐
spondents.  See  Robert  H.  Thornburg,  “Trademark  Surveys: 
Development  of  Computer‐Based  Survey  Methods,”  4  John 
Marshall  Rev.  Intellectual  Property  L.  91,  97  (2005);  Michael 
Rappeport,  “Litigation  Surveys—Social  ‘Science’  as  Evi‐
dence,”  92  Trademark  Rep.  957,  960–61  (2002);  Jacob  Jacoby, 
No. 13‐2559                                                          11 


“Experimental  Design  and  the  Selection  of  Controls  in 
Trademark  and  Deceptive  Advertising  Surveys,”  92  Trade‐
mark Rep. 890, 890 (2002); see also Joseph Sanders, “Science, 
Law,  and  the  Expert  Witness,”  72  Law  &  Contemp.  Probs., 
Winter  2009,  pp.  63,  73–75.  Among  the  problems  identified 
by  the  academic  literature  are  the  following:  when  a  con‐
sumer is a survey respondent, this changes the normal envi‐
ronment  in  which  he  or  she  encounters,  compares,  and  re‐
acts  to  trademarks;  a  survey  that  produces  results  contrary 
to the interest of the party that sponsored the survey may be 
suppressed and thus never become a part of the trial record; 
and the expert witnesses who conduct surveys in aid of liti‐
gation are likely to be biased in favor of the party that hired 
and  is  paying  them,  usually  generously.  All  too  often  “ex‐
perts abandon objectivity and become advocates for the side 
that hired them.” Id. at 75. 
     Of  course,  judges  and  jurors  have  their  own  biases  and 
blind  spots.  As  Judge  Jerome  Frank  noted  many  years  ago, 
dissenting in a pair of trademark cases that Seventeen maga‐
zine  had  brought  against  the  makers  of  “Miss  Seventeen” 
girdles,  “as  neither  the  trial  judge  nor  any  member  of  this 
court is (or resembles) a teen‐age girl or the mother or sister 
of  such  a  girl,  our  judicial  notice  apparatus  will  not  work 
well  unless  we  feed  it  with  information  directly  obtained 
from  ‘teen‐agersʹ  or  from  their  female  relatives  accustomed 
to  shop  for  them.”  Triangle  Publications,  Inc.  v.  Rohrlich,  167 
F.2d  969,  976  (2d  Cir.  1948).  And  so  a  judge’s  finding  that 
confusion  was  likely  was  “nothing  but  a  surmise,  a  conjec‐
ture, a guess.” Id. 
   Nevertheless  it’s  clear  that  caution  is  required  in  the 
screening of proposed experts on consumer surveys. Kraft’s 
12                                                      No. 13‐2559 


expert in this case was Hal Poret, an experienced survey re‐
searcher,  and  we  won’t  hold  it  against  him  that  he  appears 
to  be  basically  a  professional  expert  witness.  See 
www.pli.edu/Content/Faculty/Hal_Poret/_/N‐4oZ1z138h0?
ID=PE830174  (visited  Nov.  13,  2013).  Poret  was  able  to  ob‐
tain a random or at least representative sample of 300 Amer‐
ican  consumers  of  whole‐ham  products,  email  them  photo‐
graphs of the CBOCS sliced spiral ham, and ask them in the 
email whether the company that makes the ham also makes 
other products—and if so what products. About a quarter of 
the  respondents  said  cheese.  It’s  difficult  to  know  what  to 
make  of  this.  The  respondents  may  have  assumed  that  a 
company with a logo that does not specify a particular food 
product  doesn’t  make  just  sliced  spiral  ham.  So  now  they 
have to guess what else such a company would make. Well, 
maybe cheese. 
     Poret  showed a control group of 100  respondents essen‐
tially  the  same  ham,  but  made  by  Smithfield—and  none  of 
these  respondents  said  that  Smithfield  also  makes  cheese. 
Poret  inferred  from  this  that  the  name  “Cracker  Barrel”  on 
the ham shown the 300 respondents had triggered their rec‐
ollection  of  Cracker  Barrel  cheese,  rather  than  the  word 
“ham”  being  the  trigger.  That  is  plausible,  but  its  relevance 
is obscure. Kraft’s concern is not that people will think that 
Cracker  Barrel  cheeses  are  made  by  CBOCS  but  that  they 
will think that CBOCS ham is made by Kraft, in which event 
if  they  have  a  bad  experience  with  the  ham  they’ll  blame 
Kraft. 
   Also  it’s  very  difficult  to  compare  people’s  reactions  to 
photographs shown to them online by a survey company to 
their  reactions  to  products  they  are  looking  at  in  a  grocery 
No. 13‐2559                                                         13 


store and trying to decide whether to buy. The contexts are 
radically different, and the stakes much higher when actual 
shopping  decisions  have  to  be  made  (because  that  means 
parting with money), which may influence responses. 
     In some cases an attractive alternative to a survey might 
be the use of statistical data to determine the effect of the al‐
legedly  infringing  logo.  Suppose  that  before  this  suit  was 
filed, CBOCS products had been sold for a time in a number 
of  grocery  stores.  Probably  in  some  of  them  Kraft  Cracker 
Barrel  cheese  would  have  been  displayed  side  by  side  with 
CBOCS hams plus similar meat products sold at comparable 
prices, while in other stores the cheeses and the hams would 
have been displayed in different areas of the store, and still 
other  grocery  stores  would  have  carried  CBOCS  hams  but 
not  Kraft  Cracker  Barrel  cheese.  By  examining  the  “lift” 
(greater sales) if any that CBOCS hams obtain by proximity 
to the Kraft Cracker Barrel label, an expert witness might be 
able to estimate the extent of consumer confusion. The great‐
er  the  lift  (and  hence  the  greater  the  confusion)  the  greater 
the  likelihood  of  a  consumer’s  blaming  Kraft  as  the  sup‐
posed maker of the CBOCS hams if the consumer has a bad 
experience  with  the  hams.  Such  a  study  would  not  have 
been  feasible  in  this  case,  however,  given  the  grant  of  the 
preliminary injunction, which has kept CBOCS hams with its 
Cracker Barrel logo out of grocery stores for now. Nor have 
we such confidence in the reliability of such a study that we 
would  think  it  an  adequate  basis  for  refusing  to  grant  pre‐
liminary injunctions in trademark cases. 
   We  can  imagine  other  types  of  expert  testimony  that 
might  be  illuminating  in  a  case  such  as  this—testimony  by 
experts on retail food products about the buying habits and 
14                                                      No. 13‐2559 


psychology  of  consumers  of  inexpensive  food  products. 
“Although  the  ordinary  consumer’s  mindset  is  central  to 
trademark law and policy, neither courts nor commentators 
have made any serious attempt to develop a framework for 
understanding  the  conditions  that  may  affect  the  attention 
that  can  be  expected  to  be  given  to  a  particular  purchase. 
Some  of  the  classic  judicial  descriptions  cast  the  ordinary 
consumer  as  ‘ignorant  …  unthinking  and  …  credulous’  or 
‘hasty,  heedless  and  easily  deceived.’  In  other  cases,  the 
courts  have  bristled  at  the  ‘claimed  asininity’  of  the  buying 
public, suggesting instead that the average buyer is ‘neither 
savant  nor  dolt,’  but  is  one  who  ‘lacks  special  competency 
with reference to the matter at hand but has and exercises a 
normal  measure  of  the  layman’s  common  sense  and  judg‐
ment.’  For  the  most  part,  however,  the  debate  is  a  vacuous 
war of words, uninformed by any careful theoretical model‐
ing of consumer psychology or empirical study of consumer 
behavior.”  Thomas  R.  Lee,  Glenn  L.  Christensen  &  Eric  D. 
DeRosia,  “Trademarks,  Consumer  Psychology,  and  the  So‐
phisticated  Consumer,”  57  Emory  L.J.  575,  575–76  (2008) 
(footnotes deleted). 
    We  have  doubts  about  the  probative  significance  of  the 
Poret  survey.  But  the  similarity  of  logos  and  of  products, 
and of the channels of distribution (and the advertising over‐
lap) if CBOCS is allowed to sell its products through grocery 
stores  under  its  Cracker  Barrel  logo,  and  the  availability  to 
the company of alternatives to grocery stores for reaching a 
large  consumer  public  under  the  logo,  provide  adequate 
support  for  the  issuance  of  the  preliminary  injunction.  The 
judgment is therefore 
                                                          AFFIRMED.